Exhibit 10(i)




NON-PLAN STOCK OPTION AGREEMENT


STOCK OPTION AGREEMENT dated as of October 22, 2009 between Sono-Tek
Corporation, a New York corporation (the "Company"), and Joseph Riemer (the
"Optionee").


WHEREAS, on October 22, 2009 at a meeting of the Board of Directors of the
Company (the “Board”), the Board by resolution authorized the granting to Joseph
Riemer, President of the Company,  an option to purchase 300,000 shares of the
Company's Common Stock, par value $.01 per share ("Common Stock").


WHEREAS, the parties hereto desire to enter into this Agreement in order to set
forth the terms of such option.


Accordingly, the parties hereto agree as follows:


1.           Grant of Option; Exercise Price.  Subject to the terms and
conditions of this Agreement, the Company hereby grants to the Optionee the
option (the "Option") to purchase, from the Company, up to 300,000 shares of
Common Stock (“Option Shares”) at a price per share of $1.04 (the “Exercise
Price”).  The Option Shares and the Exercise Price are subject to adjustment in
accordance with the provisions set forth in Section 5 below.


2.           Non-Incentive Stock Option.  The Option is not intended to qualify
as an "incentive stock option" within the meaning of Section 422A of the
Internal Revenue Code of 1986, as amended. In addition, the Optionee hereby
acknowledges that he has reviewed the terms and tax consequences of the Option
with his own tax and legal advisors and is not relying on the Company or any
officer, director, shareholder, employee, advisor or affiliate of the Company
with respect to the economic, tax and other considerations of the Option
relevant to the Optionee.


3.           Exercisability and Vesting of Option.   The Option Shares shall
become exercisable and shall vest as follows:


(a)           50,000 of the Option Shares (the “First Tranche”) shall become
exercisable upon determination by the Company’s independent public accountants
(the “Auditors”) in connection with the audit of the Company’s financial
statements for the fiscal year ending February 28, 2010 (“FY 2010”) that the
Company had sales, net of all returns (“Net Sales”), of at least $6,900,000 and
pre-tax income, excluding the costs associated with the Option and any
non-recurring items (“Pre-Tax Income”), of at least $50,000 for FY 2010.  If the
Auditors determine that the First Tranche has become exercisable, the Option
Shares subject to the First Tranche shall vest as follows:  22,500 shall vest on
October 22, 2010, 17,500 shall vest on October 22, 2011 and 10,000 shall vest on
October 22, 2012.


(b)           25,000 of the Option Shares (the “Second Tranche”) shall become
exercisable upon determination by the Auditors in connection with the audit of
the Company’s financial statements for the fiscal year ending February 28, 2011
(“FY 2011”) that the Company had Net Sales of at least $9,000,000 and Pre-Tax
Income of at least $1,000,000 for FY 2011.  If the Auditors determine that the
Second Tranche has become exercisable, the Option Shares subject to the Second
Tranche shall vest as follows:  56,250 shall vest on October 22, 2011, 43,750
shall vest on October 22, 2012 and 25,000 shall vest on October 22, 2013.

 
 

--------------------------------------------------------------------------------

 

(c)           125,000 of the Option Shares (the “Third Tranche”) shall become
exercisable upon determination by the Auditors in connection with the audit of
the Company’s financial statements for the fiscal year ending February 29, 2012
(“FY 2012”) that the Company had Net Sales of at least $13,000,000 and Pre-Tax
Income of at least $2,000,000 for FY 2011.  If the Auditors determine that the
Third Tranche has become exercisable, the Option Shares subject to the Third
Tranche shall vest as follows:  56,250 shall vest on October 22, 2012, 43,750
shall vest on October 22, 2013 and 25,000 shall vest on October 22, 2014.


(d)           In addition to the achievement of the targets set forth in
Sections 3 (a), (b) and (c) above, all of the Option Shares that have been
earned by the achievement of such targets but which still remain unvested shall
become immediately vested and exercisable in the event of a “Change of Control”
of the Company, as such term is defined in that certain Executive Agreement by
and between the Company and the Optionee, dated September 1, 2007.


(e)           The determinations of the Auditors concerning the achievement of
the targets set forth in Sections 3 (a) (b) and (c) shall be final and binding
upon the Company and the Optionee.  The Company and the Optionee hereby covenant
and agree that they shall not formally or informally dispute or challenge the
determinations of the Auditors.

4.           Termination of Option.


(a)           The Option and all rights hereunder shall expire on October 22,
2019 (the “Termination Date”), subject in all cases to earlier expiration as
provided in subsections (b) and (c) of this Section 4 in the event of
termination of employment or death.


(b)           During the lifetime of the Optionee, the Option, to the extent
that it becomes exercisable and vests in accordance with the terms hereof, shall
be exercisable only by the Optionee and only while continuously employed by the
Company, except that the Option can be exercised (i) within three months after
the Optionee retires pursuant to any pension plan provided by the Company or if
such retirement is earlier than the employee's normal retirement date and such
retirement is with the prior consent of the Company, or (ii) if the Optionee
becomes disabled (within the meaning of Section 22 (e) (3) of the Internal
Revenue Code of 1986, as amended), within one year of such disability, or (iii)
within 60 days of termination (other than termination for cause), but, in any
case, not later than the Termination Date if and to the extent the Option was
exercisable by him on the last day of such employment or the last day before his
disability began, as the case may be.  Notwithstanding the foregoing, in the
event that the Optionee shall be terminated for cause, all rights as to any
outstanding unexercised and unexpired options or portions thereof shall
immediately terminate.


(c)           Upon the death of the Optionee, the portion of the Option, if any,
that was exercisable as of the date of death may thereafter be exercised by the
legal representative of the estate or by the legatee of the Optionee under the
will of the Optionee or by the laws of descent, for a period of one year from
the date of such death or until the Termination Date, whichever is shorter.

 
2

--------------------------------------------------------------------------------

 

5.           Adjustments.


In the event of a stock split, stock dividend, combination of shares, or any
other similar change in the Common Stock as a whole, the Board shall make
equitable, proportionate adjustments in the number and kind of shares covered by
the Option and in the Exercise Price.


6.           Manner of Exercise.


(a)           To the extent exercisable and vested, the Option may be exercised
prior to the Termination Date in installments of not less than 250 shares,
unless the Optionee's aggregate number of exercisable Option Shares is for less
than 250 shares, then the Optionee must exercise all remaining Option
Shares.  The right of exercise shall be cumulative so that if the Option is not
exercised to the maximum extent permissible during any initial exercise period,
it shall be exercisable, in whole or in part, with respect to all shares not so
purchased at any time prior to the Termination Date or the earlier termination
of the Option.


(b)           The Option granted in this Option Agreement may be exercised in
whole or in part by the Optionee's delivering or mailing to the Company written
notice of exercise in the form attached hereto as Exhibit A.  Such exercise
shall be effective upon (a) receipt of such notice by the Company and (b)
payment in full to the Company of the purchase price upon the exercise of the
Option.  The Option may not be exercised if the issuance of shares of Common
Stock upon such exercise would constitute a violation of any applicable Federal
or state securities or other law or regulation.


(c)           The Company shall deliver, or cause to be delivered, to the
Optionee (or his personal representative, as the case may be) stock certificates
for the number of shares of Common Stock with respect to which the Option is
being exercised, against receipt of payment therefor in full by cash or
certified check (or equivalent form of cash payment as agreed to by the Company)
and delivery of (i) a written certificate of the Optionee (or his personal
representative, as the case may be) to the effect that he is purchasing such
shares for investment and not with a view to the sale or distribution of any
such shares and (ii) such other certificates, representations and agreements of
the Optionee (or his personal representative, as the case may be) as the Company
shall require in order that the Company be reasonably assured that the issuance,
delivery and disposition of such shares are being and will be effected in
compliance with the Securities Act of 1933, as amended (the "Act"), the Rules
and Regulations thereunder, other applicable law, and the rules of each stock
exchange upon which the shares of Common Stock are listed, if any; provided,
however, that if the offer and sale of shares of Common Stock upon exercise of
the Option is registered under the Act, the Optionee (or his personal
representative, as the case may be) need not furnish the certificate described
in clause (i) of this sentence.  Certificates evidencing shares of Common Stock
issued upon exercise of the Option may contain such legends reflecting any
restrictions upon sale or transfer as in the view of counsel to the Company may
be necessary to the lawful and proper issuance of such certificates.  If
outstanding shares  of the same class as the shares subject to the option shall
be listed on any stock exchange, the Company shall not be obligated to deliver
any shares until such shares have been listed (or authorized for listing upon
official notice of issuance) on each such stock exchange.  The Company shall use
its best efforts to effect such listing.  Delivery of the shares of Common Stock
may be made at the office of the Company or at the office of a transfer agent
appointed for the transfer of shares of Common Stock.

 
3

--------------------------------------------------------------------------------

 

7.           Restriction on Transfer.


(a)           This Option may not be assigned or transferred except by will or
the law of descent and distribution and during the Optionee's lifetime may be
exercised only by Optionee.
 
(b)           The Optionee hereby agrees that if at any time the Company
registers any of its securities under the Act (other than pursuant to a
registration statement on form S-8 or similar or successor form) (a "Public
Offering"), and the representative of the underwriters involved in such
registration requires that the Optionee agree not to sell or otherwise transfer
or dispose of his Option Shares (a "Lock-up Agreement"), then the Optionee shall
enter into such a Lock-up Agreement in such form and on such terms as shall be
approved by the Board of Directors of the Company, which form and terms shall be
similar to the forms and terms of any other Lock-up Agreements entered into by
the executive officers of the Company in connection with such registration.
 
8.         Miscellaneous.
 
(a)           Notices.  Any notice or communication to the Company hereunder
shall be in writing and shall be deemed to have been duly given when delivered
in person, or by United States mail, to the following address (or to such other
address as the Company shall from time to time specify):



 
Sono-Tek Corporation
 
2012 Route 9W, Building 3
 
Milton, NY 12547
 
Attention:  Chief Financial Officer



(b)           Stockholder Rights.  The Optionee shall not have any of the rights
of a stockholder with respect to the Option Shares until such shares have been
issued after the due exercise of the Option.


(c)           Waiver.  The waiver by any party hereto of a breach of any
provision of the Option shall not operate or be construed as a waiver of any
other or subsequent breach.


(d)           Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof. This Agreement
may not be amended except by writing executed by the Optionee and the Company.


(e)           Binding Effect; Successors. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and, to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties hereto and as provided above, their
respective heirs, successors, assigns and representatives, any rights, remedies,
obligations or liabilities.

 
4

--------------------------------------------------------------------------------

 


(f)           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York (without regard to choice
of law provisions).


(g)           Headings. The headings contained herein are for the sole purpose
of convenience of reference and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.




[Signature Page Follows]

 
5

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.



 
SONO-TEK CORPORATION
                   
By:
Christopher L. Coccio
   
Christopher L. Coccio
   
Chief Executive Officer
             
OPTIONEE
               
/s/ Joseph Riemer
   
Joseph Riemer




 
6

--------------------------------------------------------------------------------

 
